Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 1 of 20



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  DOUG LONGHINI,

               Plaintiff,

    v.

  PALM LAKES VENTURES, INC.,

          Defendant.
  ___________________________________/

                                                COMPLAINT
          Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues PALM LAKES VENTURES, INC.

  (hereinafter “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

          1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

  over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

  1343.

          2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

          3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

          4.           At all times material, Defendant, PALM LAKES VENTURES, INC., was and is
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 2 of 20



  a Florida Profit Corporation, with its principal place of business, agents, officers and/or offices in

  Miami-Lakes, Florida.

          5.       At all times material, Defendant, PALM LAKES VENTURES, INC., owned a

  commercial plaza property located at 6800 NW 169th Street, Hialeah, Florida (the “Plaza

  Property”). Defendant holds itself out to the public as “Palm Lakes Plaza.”

          6.       Venue is properly located in the Southern District of Florida because Defendant’s

  Plaza Property that is the subject of this Action, is located in Miami-Dade County, Florida, and

  Defendant regularly conducts business within Miami-Dade County, Florida, and because a

  substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade

  County, Florida at the Plaza Property.

                                     FACTUAL ALLEGATIONS

          7.       Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make its Plaza Property accessible to individuals with

  disabilities.

          8.       Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s Plaza

  Property and the businesses therein.

          9.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

          10.      Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI



                                                    2
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 3 of 20



  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

          11.      Defendant, owns and operates the Plaza Property which is located in Hialeah,

  Florida that are the subject of this Action. The subject Plaza Property and the businesses located

  therein are open to the public, contain a myriad of different businesses that pay Defendants rent

  and are all located in Hialeah, Florida.

          12.      The individual Plaintiff frequently visits the Plaza Property and tenant businesses

  (including the related parking lots and common areas) to include a visit on or about August 1,

  2019, and encountered multiple violations of the ADA that directly affected his ability to use and

  enjoy the Plaza Property and businesses therein. He often visits the Plaza Property and businesses

  therein, when he is in the area visiting family and friends that reside nearby, and has definite plans

  to return to the Plaza Property within one (1) month of the filing of this Complaint in order to avail

  himself of the goods and services offered to the public at the Plaza Property, if it becomes

  accessible.

          13.      Plaintiff visited the Plaza Property and businesses located therein as a

  patron/customer, and intends to return to the commercial plaza property in order to avail himself

  of the goods and services offered to the public at the Plaza Property. Plaintiff resides near the

  Plaza Property, approximately twenty-two (22) miles from the Plaza Property, in the same state

  and County as the Plaza Property, regularly frequents the Defendants’ Plaza Property for its

  intended purposes, and intends to return to the commercial plaza property within one (1) month’s

  time.



                                                    3
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 4 of 20




         14.      The Plaintiff found the Plaza Property to be rife with ADA violations. The

  Plaintiff encountered architectural barriers at the subject commercial plaza property, and wishes

  to continue his patronage and use of the commercial plaza property and the business therein.

         15.       The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are

  in violation of the ADA, at the Plaza Property. The barriers to access at Defendant’s Plaza

  Property have each denied or diminished Plaintiff’s ability to visit the Plaza Property and

  businesses therein and likewise endangered his safety. The barriers to access, which are set forth

  below, have accordingly posed a risk of injury(ies), embarrassment, and discomfort to Plaintiff,

  DOUG LONGHINI, and others similarly situated.

         16.       Defendant owns and operates a place of public accommodation as defined by the

  ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant is

  responsible for complying with the obligations of the ADA. The place of public accommodation

  (the buildings and business property that is the subject of this Action for their violations of the

  ADA) that Defendant owns and operates, is the Plaza Property referenced above.

         17.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Plaza Property, including, but not necessarily limited to the allegations in Paragraph 19

  of this Complaint. Plaintiff has reasonable grounds to believe that he will continue to be subjected

  to discrimination at the Plaza Property and businesses therein which are open to the public and in

  violation of the ADA. Plaintiff desires to visit the Plaza Property not only to avail himself of the

  goods and services available at the Plaza Property, but to also assure himself that this commercial

  plaza property is in compliance with the ADA, so that he and others similarly situated will have

  full and equal enjoyment of the commercial plaza property without fear of discrimination.

         18.       Defendant has discriminated against the individual Plaintiff by denying him



                                                   4
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 5 of 20




    access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

    and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42

    U.S.C. § 12182 et seq.

           19.       Defendant has discriminated, and continues to discriminate, against Plaintiff in

    violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

    January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

    less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

    commercial plaza property and businesses therein, include, but are not limited to, the following:
    COMMON AREAS

           A. Parking

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

           B. Entrance Access and Path of Travel

  i.   The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

       not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

       doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

       the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.


                                                    5
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 6 of 20



 ii.   The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

       2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

       of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.

iv.    The Plaintiff could not traverse through areas of the facility, as the required 36” path is not

       provided. Violation: A continuous path of travel connecting all essential elements of the

       facility is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and Sections

       206.2.2 & 403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

 v.    The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

vi.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

vii.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section



                                                      6
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 7 of 20



        4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

        resolution is readily achievable.

viii.   The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

        are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

        violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

        whose resolution is readily achievable.

     Los Magueyes Restaurant

           A. Entrance Access and Path of Travel

   i.   The Plaintiff could not traverse through areas of the restaurant, as the required 36” path isn’t

        provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

        of travel connecting all essential elements of the restaurant violating Sections 4.2.1 & 4.3.3 of

        the ADAAG, and Section 403.5.1 of the 2010 ADA Standards, whose resolution is readily

        achievable.

           B. Access to Goods and Services

   i.   There is seating provided at the facility that does not comply with the standards prescribed in

        Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

        resolution is readily achievable.

           C. Public Restrooms

   i.   There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

  ii.   The Plaintiff had difficulty using the doorknob on the restroom door without assistance, as it

        requires tight grasping. Violation: The restroom door has non-compliant hardware for disabled



                                                      7
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 8 of 20



       patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections 309.4 & 404.2.7 of

       the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

       the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

       Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

       is readily achievable.

iv.    The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

       required length. Violation: The grab bars do not comply with the requirements prescribed in

       Section 4.16.4 and Figure 29 of the ADAAG and Section 604.5.2 of the 2010 ADA Standards,

       whose resolution is readily achievable.

 v.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet is mounted at a non-compliant

       distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

       604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not use the restroom without assistance, as the required clear floor space

       was not provided due to the dimensions. Violation: Compliant clear floor space is not provided

       in the restroom, violating Sections 4.2.3 and 4.22.3 of the ADAAG and Sections 304.3 and

       603.2 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.   The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

       the required location. Violation: The toilet paper dispenser is not mounted in accordance with

       Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

       whose resolution is readily achievable.




                                                     8
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 9 of 20



viii.     The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

          wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

          4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 ix.      The Plaintiff could not use the lavatory without assistance, as it is mounted too high. Violation:

          There are lavatories in public restrooms with the counter surface mounted too high, violating

          the requirements in Section 4.19.2 and Figure 31 of the ADAAG and Section 606.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

  x.      The Plaintiff could not use the paper towel and soap dispensers without assistance, as they are

          mounted too high. Violation: There are dispensers provided for public use in the restroom,

          with controls outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG

          and Sections 308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 xi.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

       Fonda Restaurant

             A. Entrance Access and Path of Travel

   i.     The Plaintiff could not enter the store without assistance, as the required maneuvering

          clearance is not provided due objects on the floor at the entrance. There is a lack of

          maintenance. Violation: The entrance door does not provide the required latch side clearance

          violating 28 CFR 36.211, Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

             B. Access to Goods and Services



                                                        9
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 10 of 20



   i.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

        bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

        ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

           C. Public Restrooms

   i.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

        clearance is not provided. Violation: The restroom door does not provide the required latch

        side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

 ii.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 iii.   The Plaintiff could not use the lavatory without assistance, as objects are located underneath

        it. Violation: There are lavatories in public restrooms without the required toe clearance

        provided, violating the requirements in Section 4.19.2 of the ADAAG, 28 CFR 36.211, and

        Sections 306.2 & 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 iv.    The Plaintiff could not use the toilet compartment without assistance, as one of the required

        size is not provided: Violation: The toilet compartments provided for public use at the facility

        are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

        2010 ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

        high. Violation: There are dispensers provided for public use in the restroom, with controls



                                                    10
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 11 of 20



        outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

        308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 vi.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

        not self-closing and does not have compliant door hardware. Violation: The accessible toilet

        compartment door does not provide hardware and features that comply with Sections 4.17.5

        and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

vii.    The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

        Violation: There are coat hooks provided for public use in the restroom, outside the reach

        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.   The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

        the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

        is readily achievable.

 ix.    The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing

        and the side grab bar is not the required length. Violation: The grab bars do not comply with

        the requirements prescribed in Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5

        of the 2010 ADA Standards, whose resolution is readily achievable.

  x.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

        compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of




                                                      11
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 12 of 20



          the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 xi.      There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

       My Little Peru Restaurant

             A. Public Restrooms

   i.     The Plaintiff had difficulty using the doorknob on the restroom door without assistance, as it

          requires tight grasping. Violation: The restroom door has non-compliant hardware for disabled

          patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections 309.4 & 404.2.7 of

          the 2010 ADA Standards, whose resolution is readily achievable.

 ii.      The Plaintiff could not exit the restroom without assistance, as the required maneuvering

          clearance is not provided on the push side. Violation: The restroom door does not provide the

          required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of

          the 2010 ADA Standards, whose resolution is readily achievable.

 iii.     The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

          not self-closing and does not have compliant door hardware. Violation: The accessible toilet

          compartment door does not provide hardware and features that comply with Sections 4.17.5

          and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 iv.      The Plaintiff could not use the coat hook without assistance, as it is mounted too high.

          Violation: There are coat hooks provided for public use in the restroom, outside the reach




                                                      12
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 13 of 20



        ranges prescribed in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and

        604.8.3 of the 2010 ADA Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

        the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

        is readily achievable.

 vi.    The Plaintiff could not transfer to the toilet without assistance in the accessible toilet

        compartment, as the grab bars are not the required length. Violation: The grab bars in the

        accessible toilet compartment do not comply with the requirements prescribed in Section

        4.17.6 of the ADAAG and Section 604.5.2 of the 2010 ADA Standards, whose resolution is

        readily achievable.

vii.    The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

        12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

        compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of

        the ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

viii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 ix.    The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

        operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section




                                                      13
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 14 of 20



          4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 x.       The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 xi.      There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

       Los Perros Restaurant

             A. Entrance Access and Path of Travel

  i.      The Plaintiff could not traverse through areas of the restaurant, as the required 36” path isn’t

          provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

          of travel connecting all essential elements of the restaurant violating Sections 4.2.1 & 4.3.3 of

          the ADAAG, and Section 403.5.1 of the 2010 ADA Standards, whose resolution is readily

          achievable.

             B. Access to Goods and Services

  i.      The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

          bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

          ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

             C. Public Restrooms




                                                       14
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 15 of 20



   i.   There are permanently designated interior spaces without proper signage, violating Section

        4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

        whose resolution is readily achievable.

 ii.    The Plaintiff could not enter the restroom without assistance, as the required maneuvering

        clearance is not provided due to objects on the floor. There is a lack of maintenance. Violation:

        The restroom door does not provide the required latch side clearance violating 28 CFR 36.211,

        Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 iii.   The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

        door without assistance, as they require tight grasping. Violation: The restroom door has non-

        compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

        and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 iv.    The Plaintiff could not use the lavatory without assistance, as the required knee & toe

        clearances are not provided. Violation: There are lavatories in public restrooms without the

        required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the

        ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

        achievable.

  v.    The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

        the required location. Violation: The toilet paper dispenser is not mounted in accordance with

        Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010 ADA Standards,

        whose resolution is readily achievable.




                                                     15
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 16 of 20



 vi.      The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing

          and the side grab bar is not mounted at the required height. Violation: The grab bars do not

          comply with the requirements prescribed in Section 4.16.4 & Figure 29 of the ADAAG and

          Sections 604.5 & 609.4 of the 2010 ADA Standards, whose resolution is readily achievable.

vii.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

       Pizza Station

             A. Access to Goods and Services

   i.     There is seating provided at the facility that does not comply with the standards prescribed in

          Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

          resolution is readily achievable.

             B. Public Restrooms

   i.     There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

 ii.      The Plaintiff had difficulty using the locking mechanism on the restroom door without

          assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

          hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

          309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.     The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.



                                                       16
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 17 of 20



 iv.      The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

 v.       The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

          operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

          4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

          readily achievable.

 vi.      The Plaintiff could not use the paper towel dispenser without assistance, as it is mounted too

          high. Violation: There are dispensers provided for public use in the restroom, with controls

          outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections

          308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.

              20.      The discriminatory violations described in Paragraph 19 are not an exclusive list

       of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

       public accommodation in order to photograph and measure all of the discriminatory acts violating

       the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

       requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

       presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

       enjoyment of the commercial plaza property and businesses therein; Plaintiff requests to be

       physically present at such inspection in conjunction with Rule 34 and timely notice.


              21.      The individual Plaintiff, and all other individuals similarly situated, have been

       denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

       privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, the


                                                      17
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 18 of 20




   businesses and facilities therein; and have otherwise been discriminated against and damaged by

   the Defendant because of the Defendant’s ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          22.          Defendant has discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods,         services,    facilities, privileges, advantages or accommodations to

   individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

   that no individual with a disability is excluded, denied services, segregated or otherwise treated

   differently than other individuals because of the absence of auxiliary aids and services.

          23.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          24.          A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, the Plaintiff and those similarly situated, will continue to suffer such

                                                      18
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 19 of 20




   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, the Plaintiff require an inspection of the

   Defendant’s place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          25.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          26.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the commercial plaza property owned and

   operated by the Defendant, located in Hialeah, Florida, the interiors, exterior areas, and the

   common exterior areas of the property and businesses therein to make those facilities readily

   accessible and useable to the Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cures their violations of the ADA.

          WHEREFORE, the Plaintiff, DOUG LONGHINI, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

   lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

   seq.; (ii) Injunctive relief against Defendant including an order to make all readily achievable

   alterations to the facilities; or to make such facilities readily accessible to and usable by individuals

   with disabilities to the extent required by the ADA; and to require Defendant to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such steps that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services; (iii) An award of attorneys’ fees,

                                                      19
Case 1:19-cv-24063-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 20 of 20




   costs and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court

   deems just and proper, and/or is allowable under Title III of the Americans with Disabilities Act.

   Dated: October 1st, 2019

                                                 GARCIA-MENOCAL & PEREZ, P.L.

                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court, No. 3
                                                 Miami, FL 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperezlaw@gmail.com
                                                 Secondary E-Mail: bvirues@lawgmp.com
                                                                     aquezada@lawgmp.com


                                                 By: /s/ Anthony J. Perez
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                   20
